Case 2:16-cv-06599-JGB-E Document 154 Filed 05/28/21 Page 1 of 7 Page ID #:3881




   1 SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
       A Limited Liability Partnership
   2   Including Professional Corporations
     GREGORY F. HURLEY, Cal. Bar No. 126791
   3 ghurley@sheppardmullin.com
     MICHAEL J. CHILLEEN, Cal. Bar No. 210704
   4 mchilleen@sheppardmullin.com
     STACY M. DOMINGUEZ, Cal. Bar No. 279161
   5 sdominguez@sheppardmullin.com
     650 Town Center Drive, 10th Floor
   6 Costa Mesa, California 92626-1993
     Telephone: 714.513.5100
   7 Facsimile: 714.513.5130
   8 Attorneys for DOMINO’S PIZZA LLC
   9
                                      UNITED STATES DISTRICT COURT
  10
                     CENTRAL DISTRICT OF CALIFORNIA, EASTERN DIVISION
  11
  12
       GUILLERMO ROBLES,                                 Case No. 2:16-cv-06599-JBG-E
  13                                                     Honorable Jesus G. Bernal
                         Plaintiff,
  14                                                     DEFENDANT DOMINO’S PIZZA
                v.                                       LLC’S NOTICE OF MOTION AND
  15                                                     MOTION IN LIMINE NO. 5: TO
       DOMINO’S PIZZA LLC,                               EXCLUDE ANY EVIDENCE OF
  16                                                     POST-COMPLAINT VISITS TO
                         Defendant.                      DEFENDANT’S WEBSITE AND/OR
  17                                                     MOBILE APPLICATION
  18
                                                         Date: June 28, 2021
  19                                                     Time: 11:00 a.m.
                                                         Ctrm: 1
  20
  21                                                     Action Filed: September 1, 2016
                                                         Trial Date:   July 13, 2021
  22
  23
  24
  25
  26
  27
  28
                                                                           Case No. 2:16-cv-06599-JBG-E
       SMRH:4812-1333-8773.1               MOTION IN LIMINE NO. 5 TO EXCLUDE POST-COMPLAINT VISITS
Case 2:16-cv-06599-JGB-E Document 154 Filed 05/28/21 Page 2 of 7 Page ID #:3882




   1            TO THE HONORABLE COURT, ALL PARTIES AND THEIR
   2 COUNSEL OF RECORD:
   3            PLEASE TAKE NOTICE that on June 28, 2021, at 11:00 a.m., or as soon as
   4 the matter may be heard in Department 1 of the United States District Court located
   5 at George E. Brown, Jr. Federal Courthouse, 3470 Twelfth Street, Riverside, CA
   6 92501-3801, Defendant Domino’s Pizza LLC (“Defendant”) will, and hereby does,
   7 move this Court for an order in limine instructing Plaintiff Guillermo Robles
   8 (“Plaintiff”), any of his witnesses and/or his counsel to refrain from referring to any
   9 reference or testimony regarding any post-complaint visits to the subject website
  10 and mobile application. Defendant brings this motion pursuant to Federal Rules of
  11 Evidence 401 and 403, F.R.C.P. 8 and 15(d) and Oliver v. Ralphs Grocery Co., 654
  12 F.3d 903 (9th Cir. 2011).
  13            By this Motion in Limine, Defendant moves for an order excluding evidence
  14 or testimony regarding any post-complaint visits to the subject website and mobile
  15 application. Plaintiff has not sought leave to file a supplemental pleading and thus
  16 should not be allowed to refer to post-complaint visits. The exclusion of this
  17 evidence will prevent possible unfair prejudice, eliminate jury confusion, and
  18 facilitate judicial economy.
  19            Defendant requests an order instructing Plaintiff and his counsel not to
  20 attempt to introduce in any form, suggest, argue, comment on, or refer to evidence
  21 of any post-complaint visits to the subject website and mobile application.
  22 Defendant also requests the Court order Plaintiff’s counsel to inform Plaintiff’s
  23 witnesses of these instructions and to direct them not to make any reference to the
  24 aforementioned evidence.
  25            This Motion is based upon this notice, the memorandum of points and
  26 authorities attached hereto and all of the pleadings, the records and files in this
  27 action and upon such other matters as may be presented at the time of the hearing of
  28 this matter.

                                                   -1-                  Case No. 2:16-cv-06599-JBG-E
       SMRH:4812-1333-8773.1            MOTION IN LIMINE NO. 5 TO EXCLUDE POST-COMPLAINT VISITS
Case 2:16-cv-06599-JGB-E Document 154 Filed 05/28/21 Page 3 of 7 Page ID #:3883




   1            This motion is made following the conference of counsel pursuant to L.R. 7-3
   2 which took place on May 18, 2021.
   3 Dated: May 28, 2021
   4                                   SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
   5
   6
                                       By                  /s/ Michael J. Chilleen
   7                                                     GREGORY F. HURLEY
   8                                                     MICHAEL J. CHILLEEN
                                                   Attorneys for DOMINO’S PIZZA LLC
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

                                                  -2-                  Case No. 2:16-cv-06599-JBG-E
       SMRH:4812-1333-8773.1           MOTION IN LIMINE NO. 5 TO EXCLUDE POST-COMPLAINT VISITS
Case 2:16-cv-06599-JGB-E Document 154 Filed 05/28/21 Page 4 of 7 Page ID #:3884




   1                      MEMORANDUM OF POINTS AND AUTHORITIES
   2 I.         INTRODUCTION
   3            This action concerns Plaintiff Guillermo Robles’ (“Plaintiff”) allegation that
   4 Defendant Domino’s Pizza LLC’s (“Defendant”) website, www.dominos.com, (the
   5 “Website”), and its mobile application violates the Unruh Civil Rights Act (“Unruh
   6 Act”) because it is allegedly inaccessible to the blind and/or visually impaired.
   7 Plaintiff contends he was denied access to Defendant’s Website / Mobile App on
   8 unspecified dates “at least as early at 2015” and “while this case has been pending
   9 since September 2016…up to the date of this First Amended Complaint in May
  10 2019.” (FAC ¶¶ 37, 42, 45).
  11            Defendant brings this motion in limine 5 to exclude any reference to barriers
  12 allegedly encountered on Defendant’s website/mobile application after the First
  13 Amended Complaint was filed on June 14, 2019. Plaintiff has not sought leave to
  14 file a supplemental pleading under F.R.C.P. 15(d) and thus any post-complaint visits
  15 are not at issue in this lawsuit.
  16 II.        ARGUMENT
  17            A.       Plaintiff’s Claims Are Limited To Those In The Complaint.
  18            The pleadings serve as the outer measure of a plaintiff’s claims. In disability
  19 access cases, the Ninth Circuit has held that the specific barriers at issues must be
  20 alleged in the Complaint. Oliver v. Ralphs Grocery Co., 654 F.3d 903 (9th Cir.
  21 2011). In Oliver, the Ninth Circuit adopted a bright-line rule that all barriers must
  22 be identified in the complaint:
  23            [F]or purposes of Rule 8, a plaintiff must identify the barriers that
  24            constitute the grounds for a claim of discrimination under the ADA in
  25            the complaint itself; a defendant is not deemed to have fair notice of
  26            barriers identified elsewhere.
  27 Id. at fn. 7, 909. District Courts have applied this rule to require an ADA plaintiff to
  28 specifically identify the alleged barrier at issue. See, e.g. Gray v. County of Kern,

                                                   -1-                         Case No. 2:16-cv-06599
       SMRH:4812-1333-8773.1                     MOTION IN LIMINE NO. 5 TO EXCLUDE UNPLED VISITS
Case 2:16-cv-06599-JGB-E Document 154 Filed 05/28/21 Page 5 of 7 Page ID #:3885




   1 2015 WL 7352302 (E.D. Cal. Nov. 19, 2015) (granting summary judgment to
   2 Defendant for in part due to lack of fair notice because Plaintiff’s complaint had
   3 scant details regarding the alleged barriers leaving Defendant to “guess their
   4 location and specific barriers related to Plaintiff’s disability”); Paulick v. Starwood
   5 Hotels & Resorts Worldwide, Inc., 2012 WL 2990760, *12-13 (N.D. Cal. 2012)
   6 (requiring that specific barriers had to be identified in the complaint and holding that
   7 “allegations listing general categories of barriers simply are not enough to provide a
   8 defendant with fair notice regardless of what may be included in a plaintiff’s expert
   9 report”); Strong v. Walgreen Co., 2009 WL 3711930, *4 (C.D. Cal. 2009)
  10 (allegation “there is incorrect signage posted at the handicapped van accessible
  11 parking space” was “conclusory and provided no indication of how the sign is
  12 incorrect or even what the sign says” and granting summary judgment to
  13 Defendant).
  14            The Ninth Circuit has recently reaffirmed this rule in a series of recent
  15 decisions affirming the dismissal of claims that were not plead with adequate
  16 particularity. In Whitaker v. Tesla Motors, Inc., 985 F.3d 1173, 1177 (9th Cir.
  17 2021), the Ninth Circuit dismissed a similar complaint reasoning as follows:
  18            Here, the district court correctly concluded Whitaker's complaint did
  19            not allege facts sufficient to support his ADA claim because the
  20            complaint primarily recited legal conclusions. [] The complaint alleges
  21            that Tesla “failed to provide accessible service counters,” that Whitaker
  22            “personally encountered” the inaccessible service counters, and that he
  23            was denied “full and equal access.” These allegations do little more
  24            than recite the elements of an ADA claim, and fall short of putting
  25            Tesla on notice of how the counters prevented Whitaker from full and
  26            equal access to the Tesla facility. The complaint failed to answer basic
  27            questions: Were the service counters too low? Or too high? Were they
  28            positioned in an area that was inaccessible for another reason? Without

                                                   -2-                  Case No. 2:16-cv-06599-JBG-E
       SMRH:4812-1333-8773.1            MOTION IN LIMINE NO. 5 TO EXCLUDE POST-COMPLAINT VISITS
Case 2:16-cv-06599-JGB-E Document 154 Filed 05/28/21 Page 6 of 7 Page ID #:3886




   1            this sort of factual detail, the district court and Tesla were left in the
   2            dark about how the service counters denied Whitaker from full and
   3            equal enjoyment of the premises.
   4 Id. at 1177; see also Whitaker v. Panama Joes Invs. LLC, 2021 WL 238401, at *2
   5 (9th Cir. Jan. 25, 2021) (“As the district court observed, the complaint did not allege
   6 facts identifying the specific deficiencies in the dining surfaces that prevented
   7 Whitaker from fully accessing the restaurant. Nor did it describe how the restrooms
   8 were inaccessible or which paths of travel in the patio area were inaccessible.”);
   9 Whitaker v. Body, Art and Soul Tattoos Los Angeles, LLC, 2021 WL 237321, *2
  10 (9th Cir. Jan. 25, 2021) (same).
  11            B.       Plaintiff Should Not Be Allowed To Refer To Any Post-Complaint
  12 Visits.
  13            Under F.R.C.P. 15(d), “on motion and reasonable notice, the court may, on
  14 just terms, permit a party to serve a supplemental pleading setting out any
  15 transaction, occurrence, or event that happened after the date of the pleading to be
  16 supplemented.”
  17            In this case, Plaintiff intends to testify regarding the alleged access barriers he
  18 encountered on Defendant’s website/mobile application on dates that occurred after
  19 the filing of the First Amended Complaint on June 14, 2019. (Docket 66). For
  20 example, Plaintiff’s supplemental discovery response No. 8 refers to several visits
  21 that occurred after June 14, 2019. (Plaintiff’s supplemental response to
  22 interrogatory No. 8, attached as Exhibit A to Chilleen Decl.). Plaintiff cannot claim
  23 damages for visits that occurred after June 14, 2019 since he has not sought leave to
  24 file a supplemental pleading to include them – they are simply not part of this
  25 lawsuit. Defendant will be prejudiced by the inclusion of any evidence of post-
  26 complaint visits and the jury will be confused because they may think it is
  27 permissible for them to award damages to Plaintiff based on post-complaint visits
  28 that are not part of this lawsuit.

                                                    -3-                  Case No. 2:16-cv-06599-JBG-E
       SMRH:4812-1333-8773.1             MOTION IN LIMINE NO. 5 TO EXCLUDE POST-COMPLAINT VISITS
Case 2:16-cv-06599-JGB-E Document 154 Filed 05/28/21 Page 7 of 7 Page ID #:3887




   1 III.       CONCLUSION.
   2            For all of the foregoing reasons, Defendant respectfully requests the Court
   3 should grant Defendant’s motion in limine 5, and enter an order precluding Plaintiff
   4 and his witnesses from introducing any evidence, testimony, or argument regarding
   5 any post-complaint visits to Defendant’s website and/or mobile application.
   6
   7 Dated: May 28, 2021
   8                                    SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
   9
  10
                                        By                  /s/ Michael J. Chilleen
  11                                                      GREGORY F. HURLEY
  12                                                      MICHAEL J. CHILLEEN
                                                    Attorneys for DOMINO’S PIZZA LLC
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

                                                  -4-                  Case No. 2:16-cv-06599-JBG-E
       SMRH:4812-1333-8773.1           MOTION IN LIMINE NO. 5 TO EXCLUDE POST-COMPLAINT VISITS
